 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       HAMIDULLAH HABIBI,                         Case No. 20-cv-00618-BAS-RBB
11
                                   Petitioner,    ORDER:
12
             v.                                   (1) DENYING MOTION FOR
13                                                    TEMPORARY RESTRAINING
       WILLIAM BARR, Attorney General                 ORDER [ECF No. 7];
14     of the United States, et al.,
                                                       AND
15                              Respondents.
                                                  (2) DENYING AS MOOT AMENDED
16                                                    MOTION FOR TEMPORARY
                                                      RESTRAINING ORDER
17                                                    [ECF No. 10]
18

19        On March 24, 2020, Petitioner Hamidullah Habibi filed an Emergency Motion in the
20   Ninth Circuit seeking his release under the All Writs Act due to the COVID-19 pandemic.
21   (ECF No. 1-2.) On March 31, 2020, the Ninth Circuit construed the Motion as an
22   application for a writ of habeas corpus under 28 U.S.C. § 2241 and transferred the case to
23   the Southern District. (ECF No. 1.) Petitioner thereafter filed an Amended Petition for
24   Habeas Corpus (“Petition”) and a Motion for a Temporary Restraining Order (“Motion
25   for a TRO” or “Motion”). (Pet., ECF No. 6; Mot., ECF No. 7.) The Government
26   responded to both the Motion and Petition on April 10, 2020. (Resp. to Req. for TRO,
27   ECF No. 11; Resp. in Opp’n to Am. Pet., ECF No. 12.) For the reasons stated below, the
28   Court DENIES the Motion.

                                                 -1-
                                                                                        20cv618
 1   I.    BACKGROUND
 2         Petitioner is a 23-year-old asylum seeker from Afghanistan currently detained at
 3   Otay Mesa Detention Center (“OMDC”). (Pet. ¶¶ 1–2.) Petitioner has been in the
 4   custody of the Department of Homeland Security for two years and five months. (Decl.
 5   of Harper Otawka (“Otawka Decl.”) ¶ 1, ECF No. 6-4.)
 6         Petitioner represented himself in his removal proceedings. (Otawka Decl. ¶ 2.) He
 7   applied for asylum, statutory withholding of removal, and protection under the United
 8   Nations Convention Against Torture.            (Id.) The Immigration Judge (“IJ”) denied his
 9   application for all forms of relief and ordered him removed to Afghanistan.                      (Id.)
10   Petitioner appealed the removal decision to the Board of Immigration Appeals (“BIA”),
11   which dismissed the appeal on September 25, 2019. (ECF No. 6-6.)
12         After a custody redetermination proceeding on April 1, 2020, the IJ granted
13   Petitioner’s request for release from custody under a bond of $30,000. (ECF No. 6-7.)
14   Petitioner’s bond counsel states that the IJ did not ask Petitioner any questions during the
15   redetermination hearing and ultimately found him a “significant flight risk,” setting his
16   bond at $30,000 “because it was very expensive for one to travel from Afghanistan to the
17   United States[.]” (Otawka Decl. ¶ 8.) Petitioner cannot afford to pay the bond, and his
18   counsel intends to appeal the decision. (Otawka Decl. ¶ 9.)
19         As such, Petitioner remains detained at OMDC during the ongoing COVID-19
20   pandemic, where there are now 14 confirmed cases of the virus in the facility. (Decl. of
21   Captain Philip Farabaugh (“Farabaugh Decl.”) ¶ 12, ECF Nos. 11-2, 12-2.) He is housed
22   “in the P-Pod which is one of the 6 housing units under quarantine for positive COVID
23   cases.” (Farabaugh Decl. ¶ 12c.)
24   II.    STANDARD OF REVIEW
25          If the nonmovant has received notice of a TRO, 1 the standard for issuing a
26   1
       Petitioner filed an initial Motion for a TRO on April 6, 2020 (ECF No. 7) and an Amended Motion for
     a TRO on April 9, 2020, clarifying that he sought ex parte relief. (ECF No. 10.) Ex parte
27   TROs can be appropriate “where notice to the adverse party is impossible either because the identity of
     the adverse party is unknown or because a known party cannot be located in time for a hearing[,]” or
28   where “notice to the defendant would render fruitless the further prosecution of the action.” Reno Air

                                                      -2-
                                                                                                    20cv618
 1   temporary restraining order is the same as that for issuing a preliminary injunction. See
 2   Brown Jordan Int’l, Inc. v. Mind’s Eye Interiors, Inc., 236 F. Supp. 2d 1152, 1154 (D.
 3   Haw. 2002); Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F. Supp.
 4   1320, 1323 (N.D. Cal. 1995). “[A] preliminary injunction is an extraordinary and drastic
 5   remedy, one that should not be granted unless the movant, by a clear showing, carries the
 6   burden of persuasion.”         Mazurek v. Armstrong, 520 U.S. 98, 972 (1997) (emphasis
 7   original) (quotation omitted). “[T]he burden of proof at the preliminary injunction stage
 8   tracks the burden of proof at trial.” Thalheimer v. City of San Diego, 645 F.3d 1109,
 9   1116 (9th Cir. 2011).
10          To obtain preliminary injunctive relief, a movant must “meet one of two variants of
11   the same standard.” All for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir.
12   2017.) Under the first standard, the movant must show “that he is likely to succeed on the
13   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
14   the balance of equities tips in his favor, and that an injunction is in the public interest.”
15   Id. (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).
16          Under the second standard, the movant must show “that there are serious questions
17   going to the merits—a lesser showing than likelihood of success on the merits,” that the
18   “balance of hardships tips sharply in the Plaintiff’s favor,” and that “the other two Winter
19   factors are satisfied.” Id. (quotation omitted). The balance of equities and public interest
20   factors merge “[w]hen the government is a party.” Drakes Bay Oyster Co. v. Jewell, 747
21   F.3d 1073, 1092 (9th Cir. 2014) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).
22

23

24
     Racing Ass’n, Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006) (quoting Am. Can Co. v.
25   Mansukhani, 742 F.2d 314, 322 (7th Cir. 1984)).
         Notice was plainly not an obstacle in this case; Petitioner’s counsel confirmed that he provided
26   notice to Respondents on April 6, 2020. (Decl. of Christopher Medeiros ¶ 2, ECF No. 10-2.) Petitioner
     did not otherwise allege that notice to the Respondents would undermine prosecution of the action.
27   Moreover, Respondents indicated that they would be opposing the Motion and have filed their response.
     (ECF No. 11.) Thus, notwithstanding Petitioner’s clarification for ex parte relief, the Court considers the
28   Motion in circumstances where notice has been provided to the nonmoving party.

                                                        -3-
                                                                                                        20cv618
 1   III.   ANALYSIS
 2          Petitioner claims that his continued detention violates his due process rights
 3   because: (1) he is exposed to “an intolerable risk of death from COVID-19”; and (2) “the
 4   IJ refus[ed] to consider his financial circumstances when setting bond” in contravention
 5   of Hernandez v. Sessions, 872 F.3d 976 (9th Cir. 2017). (Mem. of P. & A. in supp. of
 6   Mot. (“Mem.”) at 1–6, 9, ECF No. 10-1; see also Pet. ¶¶ 3, 4) Petitioner argues that his
 7   continued detention under both these circumstances elevates his detention to punishment,
 8   which violates his Fifth Amendment right to due process as a civil detainee.                         The
 9   Government opposes, arguing that Petitioner has failed to satisfy his burden for a TRO for
10   either claim. 2
11          Having reviewed the parties’ briefings, the Court finds that Petitioner has not
12   satisfied his burden for a TRO under the Fifth Amendment ordering him released in light
13   of the pandemic or the purportedly flawed bond determination by the IJ.
14          A.      Likelihood of Success on the Merits
15                  1.     Exposure to COVID-19
16          Individuals detained pursuant to immigration violations are civil detainees. See
17   Zadvydas v. Davis, 533 U.S. 678, 690 (2001). “[U]nder the Due Process Clause, a
18   detainee may not be punished prior to an adjudication of guilt in accordance with due
19   process of law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). A petitioner can demonstrate
20   punitive conditions by showing that the challenged condition is: (1) expressly intended to
21   punish; or (2) not rationally related to a legitimate government objective or is excessive to
22
     2
       The Government also argues that “seeking release under a writ of habeas corpus is not an appropriate
23   method for remedying confinement conditions[.]” (Resp. at 11–12.) The Court disagrees with the
     Government’s characterization of Petitioner’s claim. Petitioner is not challenging a specific condition of
24   his confinement but instead claims that his confinement itself violates his due process rights—a direct
     challenge to the validity of his detention. See Muhammad v. Close, 540 U.S. 749, 750 (2004). Other
25   courts in this Circuit have considered similar claims brought under § 2241. See Bent v. Barr, Case No.
     19-CV-06123-DMR, 2020 WL 1812850 (N.D. Cal. April 9, 2020); Castillo v. Barr, Case No. CV 20-
26   00605-TJJH (AFMx), 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020). Moreover, the Ninth Circuit itself
     has sua sponte ordered the release of an immigrant detainee “in light of the rapidly escalating public
27   health crisis[.]” Xochihua-Jaimes v. Barr, Case No. 18-cv-71460, 2020 WL 1429877, at *1 (9th Cir.
     Mar. 24, 2020). Thus, the Court does not find persuasive the Government’s position that the Petition is
28   an improper vehicle for Petitioner’s claims.

                                                       -4-
                                                                                                       20cv618
 1   that purpose. Kingsley v. Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473–74 (2015);
 2   see also Jones v. Blanas, 393 F.3d 918, 933–34 (9th Cir. 2004) (holding that conditions
 3   are punitive where they are “employed to achieve objectives that could be accomplished
 4   in so many alternative and less harsh methods”).
 5          Further, due process imposes a duty on the State “to assume some responsibility for
 6   [the] safety and general well-being” of persons it takes into its custody. DeShaney v.
 7   Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989). 3 The state can
 8   consequently be held liable for a due process violation where a government official
 9   affirmatively places individuals, with deliberate indifference to their health or safety, in a
10   position of known danger “which he or she would not have otherwise faced.” Kennedy v.
11   City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006) (citing DeShaney, 489 U.S. at
12   201). This requires a person in custody to show that government officials acted in an
13   objectively unreasonable manner to place him or her “‘at substantial risk of suffering
14   serious harm.’” See Smith v. Wash., 781 F. App’x. 595, 588 (9th Cir. 2019) (citing
15   Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)).
16          Petitioner does not argue that the Government expressly intended to punish him by
17   keeping him detained. Instead, Petitioner disputes that his detention is reasonably related
18   to any legitimate governmental goal and contends that “detention is not the only tool the
19   Respondents can use” to “carry out his removal order should it become final, or to ensure
20   he appears for any post-remand proceedings in immigration court.” (Mem. at 11.) He
21   also claims that his continued detention transgresses constitutional requirements imposed
22   on the Government to ensure his reasonable safety. (Id. (citing DeShaney).)
23                         a.     Reasonable Relation to Legitimate Government Purpose
24          The Supreme Court has recognized the detention of individuals pending their
25   removal proceedings as rationally related to the legitimate governmental interest of
26

27   3
       Due process claims brought under the Fifth and Fourteenth Amendments are analyzed under the same
     standard. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he Fourteenth Amendment imposes no
28   more stringent requirements upon state officials than does the Fifth upon their federal counterparts.”).

                                                      -5-
                                                                                                     20cv618
 1   ensuring their appearance for their deportation proceedings and preventing danger to the
 2   community. See Zadvydas, 533 U.S. at 690; see also Demore v. Kim, 538 U.S. 510, 523
 3   (2003). The Ninth Circuit has recently held that when a detainee has been determined “to
 4   be neither dangerous nor so great a flight risk as to require detention without bond,” IJs
 5   should consider alternative release conditions and a detainee’s financial circumstances to
 6   ensure the conditions of release are reasonably related to these governmental interests.
 7   Hernandez, 872 F.3d at 990–91.
 8         Petitioner’s claim that his continued detention is not incident to a legitimate
 9   governmental interest is explicitly premised on a challenge to the IJ’s determination that
10   Petitioner poses a significant flight risk. (Mot. at 11–12 (“[C]ontrary to what the IJ
11   found, nothing about Mr. Habibi suggests that he is a flight risk” because his counsel is
12   located in San Diego and he can live with a family friend if released). Thus, Hernandez
13   notwithstanding, the Court has no jurisdiction to review the IJ’s discretionary
14   determination about his flight risk to find that his continued detention serves no legitimate
15   purpose. Without having stated any basis for waiving administrative remedies as to this
16   question, Petitioner cannot attempt characterize an IJ’s discretionary determination as a
17   constitutional injury to make an end-run around the administrative process and seek
18   review in this Court. See Torres-Aguilar v. I.N.S., 246 F.3d 1267, 1271 (9th Cir. 2001)
19   (“[A] petitioner may not create the jurisdiction that Congress chose to remove simply by
20   cloaking an abuse of discretion argument in constitutional garb.”); see also Hachicho v.
21   McAleenan, Case No. EDCV 19-820-VAP (KK), 2019 WL 5483414, at *7 (C.D. Cal.
22   Oct. 18, 2019), appeal dismissed sub nom. No. 19-56493, 2020 WL 1479930 (9th Cir.
23   Feb. 11, 2020). The Court therefore does not find merit to Petitioner’s claim that his
24   detention is not reasonably related to a legitimate governmental objective.
25                      b.     Providing for the Reasonable Safety of Detainees
26         As stated above, the State has an affirmative constitutional duty to provide a degree
27   of care to those in its custody, including “provid[ing] for [a detainee’s] basic human
28   needs—e.g., food, clothing, shelter, medical care, and reasonable safety[.]” DeShaney,

                                                 -6-
                                                                                           20cv618
 1   489 U.S. at 200. In this vein, the Supreme Court has held that prison officials cannot
 2   “ignore a condition of confinement that is sure or very likely to cause serious illness and
 3   needless suffering the next week or month or year.” Helling v. McKinney, 509 U.S. 25,
 4   33 (1993).4
 5          Relying on DeShaney and Helling, Petitioner contends that the Government’s
 6   decision to detain him at OMDC “when an outbreak is already underway there constitutes
 7   punishment[.]” (Mot. at 11.) However, Petitioner does not allege facts to demonstrate a
 8   likelihood of success on the claim that the Government has failed to provide for his
 9   reasonable safety by ignoring the risk posed by COVID-19.
10          First, Petitioner has not identified (and the Government is not aware of) any
11   medical conditions that put him at higher risk of severe illness or death as a result of
12   contracting COVID-19. (Farabaugh Decl. ¶ 13.) Other courts have found that the
13   Government has acted with deliberate indifference to the health and safety of vulnerable
14   individuals by “holding them in a congregate, communal-living setting where social
15   distancing is an oxymoron.” Jones v. Wolf, Case No. 20-cv-361, 2020 WL 1643857, at
16   *12 (W.D.N.Y. Apr. 2, 2020); see also Hernandez v. Decker, Case No. 20-CV-1589
17   (JPO), 2020 WL 1547459, at *2 (S.D.N.Y. Mar. 31, 2020) (finding that detainee was
18   likely to succeed on his deliberate indifference claim because the respondents had “not
19   taken any action to address the particular risks that COVID-19 poses to high-risk
20   individuals like [the p]etitioner”); Basank v. Decker, Case No. 20 Civ. 2518, 2020 WL
21   1481502 (S.D.N.Y. Mar. 26, 2020) (finding detainees likely to succeed on due process
22   claims where petitioners suffer from underlying diseases). This is consistent with the
23   findings of the Centers for Disease Control and Prevention (“CDC”), which has identified
24
     4
       The Supreme Court decided Helling under the Eighth Amendment. The Eighth Amendment confers
25   prisoners with the right to be free from cruel and unusual punishment, whereas pretrial detainees have
     the right to be free from punishment altogether. See Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977).
26   Thus, “pretrial detainees’ due process rights are at least as great as the eighth amendment protections
     available to convicted prisoners.” Maddox v. City of Los Angeles, 792 F.2d 1408, 1415 (9th Cir. 1986);
27   see also Oregon Advocacy Ctr. v. Mink, 322 F.3d 1101, 1120 (9th Cir. 2003) (“[W]e have recognized
     that, even though the pretrial detainees’ rights arise under the Due Process Clause, the guarantees of the
28   Eighth Amendment provide a minimum standard of care for determining their rights[.]”).

                                                       -7-
                                                                                                       20cv618
 1   those at highest risk of suffering from severe and possibly fatal forms of the disease to
 2   include the elderly (people ages 65 and older) and people with certain conditions,
 3   including chronic lung disease or moderate to severe asthma; serious heart conditions;
 4   severe obesity; diabetes; chronic kidney disease; liver disease; and those who are
 5   immunocompromised from conditions such as chemotherapy, smoking, transplants,
 6   HIV/AIDs, or the use of immune weakening medications. “Groups at Higher Risk for
 7   Severe       Illness,”     CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 8   precautions/groups-at-higher-risk.html (April 2, 2020). Petitioner does not allege that he
 9   suffers from any of these conditions—or any underlying medical condition at all—that
10   makes him more susceptible to severe illness or death from COVID-19.
11          Second, Petitioner has not addressed the adequacy of the measures that the
12   Government has taken to abate the spread of the virus and provide for detainees’
13   reasonable safety at OMDC. (See Farabaugh Decl. ¶¶ 8–9, 15–19 (detainees, vendors,
14   and staff are screened for fever, illness, and contact with positive cases; detainees are
15   tested and isolated if they show symptoms; the facility has increased in disinfectant spray,
16   hand sanitizer, soap, and cleaning of the housing units; all social visitations have been
17   suspended and counsel visitations are non-contact).) The facility has also implemented
18   “cohorting”—“an infection-prevention strategy which involves housing detainees
19   together who were exposed to a person with an infectious organism but are
20   asymptomatic.” (Id. ¶ 10.) These detainees are removed from general population and
21   placed in “cohorts with restricted movement” for 14 days and monitored daily for
22   symptoms.      (Id. ¶ 10.)     Individuals who show symptoms are referred to a medical
23   provider for evaluation. (Id.) The medical staff have “identified housing units for the
24   quarantine of patients who are suspected of or test positive for COVID-19 infection.” (Id.
25   ¶ 20.) Petitioner is in one such cohort, P-Pod, where the entire housing unit was placed
26   under quarantine for positive COVID cases. 5 (Id. ¶ 12c.)
27   5
      Petitioner does not specifically allege that OMDC’s decision to quarantine him along with his housing
     unit, as part of the cohorting process, is punitive or places him at substantial risk of suffering serious
28   harm in violation of his due process rights.

                                                       -8-
                                                                                                       20cv618
 1         Because the Motion lacks allegations about any specific substantial risk to
 2   Petitioner due to any purported indifference by OMDC officials, the Court cannot
 3   conclude that the Government abandoned its constitutional duty and exposed Petitioner to
 4   a risk “that is sure or very likely to cause serious illness and needless suffering” in the
 5   future. Helling, 509 U.S. at 33. As such, the Court does not find that Petitioner’s claim
 6   that his continued confinement during the pandemic is likely to sufficiently state a claim
 7   for a violation of due process.
 8                2.     Bond Determination
 9         The Court also finds that Petitioner’s failure to exhaust administrative remedies
10   with regard to his bond defeats any likelihood of success on his second claim in his
11   Motion.
12         Generally, a “petitioner must exhaust administrative remedies before raising the
13   constitutional claims in a habeas petition when those claims are reviewable by the BIA on
14   appeal[.]” RojasGarcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003); see also Laing v.
15   Ashcroft, 370 F.3d 994, 999 (9th Cir. 2004) (“To allow a party to hopscotch over judicial
16   review requirements by simply waiting for them to expire would eviscerate the
17   exhaustion doctrine.”).     However, a petitioner can be excepted from the exhaustion
18   requirement “ where administrative remedies are inadequate or not efficacious, pursuit of
19   administrative remedies would be a futile gesture, irreparable injury will result, or the
20   administrative proceedings would be void.” S.E.C. v. G.C. George Sec., Inc., 637 F.2d
21   685, 688 (9th Cir. 1981).
22         Petitioner alleges that exhaustion should be waived for his challenge to his bond
23   determination because irreparable injury will result if he is required to comply with it.
24   Specifically, he claims that a bond appeal before the BIA would take four to six months—
25   time, he alleges, he simply does not have in light of the pandemic. (Mem. at 10; Otawka
26   Decl. ¶ 9; Decl. of Christopher Medeiros ¶ 5, ECF No. 6-3.) However, as stated in
27   Section III.B., infra, the Court does not find that Petitioner has stated an irreparable injury
28   in this case. Without a proper basis for waiver, Petitioner cannot construe a challenge to

                                                  -9-
                                                                                             20cv618
 1   his bond determination as a constitutional inquiry to sidestep the congressionally-imposed
 2   limitations on district court jurisdiction. See Torres-Aguilar, 246 F.3d at 1271.6
 3             B.      Irreparable Injury
 4             To recover preliminary relief, a moving party must also demonstrate that
 5   irreparable injury is likely in the absence of an injunction. Winter v. Nat. Res. Def.
 6   Council, Inc., 555 U.S. 7, 22 (2008); see also 11A C. Wright, A. Miller, & M. Kane,
 7   Federal Practice and Procedure § 2948.1, p. 139 (2d ed. 1995) (applicant must
 8   demonstrate that in the absence of a preliminary injunction, “the applicant is likely to
 9   suffer irreparable harm before a decision on the merits can be rendered”).
10             In cases similar to this one, other courts have found irreparable harm where the
11   moving parties have suffered from underlying conditions. Cf. Ortuño v. Jennings, Case.
12   No. 20-cv-2064-MMC, Dkt. No. 38 (N.D. Cal. Apr. 8, 2020) (finding that the petitioners,
13   “as persons at high risk of severe illness or death if infected with COVID-19, are likely to
14   incur irreparable injury in the absence of any relief from their present conditions of
15   confinement”); Bent, 2020 WL 1812850, at *6 (holding that because the petitioner had at
16   least two high-risk conditions and therefore faced a heightened risk because of COVID-
17   19, he had shown a likelihood of irreparable injury to his health and safety); see also
18   Coronel v. Decker, Case No. 20-cv-4272 (AJN), 2020 WL 1487274, at *3 (S.D.N.Y.
19   Mar. 27, 2020) (“Due to their serious underlying medical conditions, all Petitioners face a
20   risk of severe, irreparable harm if they contract COVID-19.”).
21             Here, by contrast, Petitioner is a 23-year-old with no stated preexisting or
22   underlying medical conditions that make him high-risk due to COVID-19. Petitioner’s
23   claim that his mere presence in OMDC, absent any underlying conditions, is therefore
24   insufficient to state a likelihood that he will suffer severe illness or any other irreparable
25   harm as a result of his continued detention. See Winter, 555 U.S. at 22 (holding that a
26   moving party must make a clear showing beyond the mere possibility of irreparable harm
27   to warrant extraordinary relief).
28   6
         See also Section III.A.1.a., supra.

                                                 - 10 -
                                                                                            20cv618
 1         This Court agrees with the reasoning in Judge Callahan’s recent dissent in Lopez-
 2   Marroquin v. Barr, No. 18-72922 (9th Cir. Apr. 9, 2020), wherein she cautions against
 3   granting relief under the All Writs Act to the “generic detainee,” who “claims neither to
 4   have contracted the virus nor to suffer from any underlying health issues placing him at
 5   greater risk than anyone else in Government custody.” As Judge Callahan inquires: “If
 6   he’s entitled to relief, then who isn’t?” Here, granting the requested extraordinary relief
 7   to one in Petitioner’s generic circumstances raises this same question. Thus, based on
 8   Petitioner’s relative level of health and the Government’s precautionary measures, the
 9   Court cannot conclude that Petitioner has shown a likelihood of irreparable harm absent
10   the requested relief. See Dawson v. Asher, Case No. C20-0409-JLR-MAT, 2020 WL
11   1704324, at *12 (W.D. Wash. Apr. 8, 2020).
12         C.     Balance of Equities/Public Interest
13         When the Government is the opposing party, the final two factors in the TRO
14   analysis merge.     Nken, 556 U.S. at 435.        Because Petitioner has not established a
15   likelihood of success on the merits of his due process claims, there is no public interest
16   related to the prevention of continuing constitutional injuries. Cf. Melendres v. Arpaio,
17   695 F.3d 990, 1002 (9th Cir. 2012) (“[T]he deprivation of constitutional rights
18   unquestionably constitutes irreparable injury . . . .”).
19         Moreover, OMDC also appears to be taking great pains to protect the public during
20   this unprecedented public health crisis. (See Section III.A.1.b., supra.) Due directly to
21   the facility’s protocols, Petitioner is now in quarantine due to his exposure to an
22   individual who tested positive. (Farabaugh Decl. ¶ 12c.) Petitioner’s release would
23   needlessly put the public at risk by allowing him to potentially expose others outside the
24   facility to the virus. Given his exposure, and absent any established likelihood of
25   constitutional injury, the Court cannot find that granting his request for release would be
26   in the public interest.
27

28


                                                  - 11 -
                                                                                         20cv618
 1   IV.   CONCLUSION AND ORDER
 2         Petitioner has not made a clear showing that he is entitled to the extraordinary
 3   relief requested in his Motion. Accordingly, the Court DENIES Petitioner’s Motion for a
 4   TRO (ECF No. 7) and DENIES AS MOOT Petitioner’s Amended Motion for a TRO
 5   (ECF No. 10).
 6         IT IS SO ORDERED.
 7

 8   DATED: April 14, 2020
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              - 12 -
                                                                                      20cv618
